The decision of this court handed down on March 8, 1932,*  is hereby amended to read as follows: On argument, by consent of the parties, and the receiver not opposing, order appointing receiver modified so as to provide that the two attorneys agreed on by the parties be appointed receivers in the place and stead of the present appointee, and further by reducing the amount of the undertaking required to be given to the sum of $1,000, and as so modified affirmed. Appeal from order denying motion to vacate order appointing receiver dismissed. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur.